Exhibit 10.1

 

LOGO [g920552r1.jpg]

June 5, 2020

Vincent Pangrazio

Re:      Offer of Employment

Dear Vincent:

SiTime Corporation (“SiTime” or the “Company”) is pleased to offer you a regular
full-time employment position as Executive Vice President, Chief Legal Officer &
Corporate Secretary reporting to Rajesh Vashist, Chief Executive Officer. Your
anticipated start date is Monday, June 8, 2020. Congratulations!

At SiTime, we believe in the principles of being creative, courageous,
relentless, authentic, leaders, and a team. We believe employees who practice
behaviors that align with these principles contribute greatly to the company’s
success.

Your compensation will include an annual base salary of $330,000, (paid
semi-monthly at a rate of $13,750), less applicable payroll deductions and all
required withholdings.

You will be eligible to participate in the executive bonus plan once the plan
has been finalized.

Subject to approval of the Board of Directors of the Company or a committee
thereof (the “Board”), the Company will grant you an award of 4,000 fully vested
Restricted Stock Units (“RSUs”) and 106,000 unvested RSUs to vest as described
herein, following your commencement of employment pursuant to this offer. The
awards will be subject to the terms and conditions of the Company’s 2019 Stock
Incentive Plan (the “Plan”) and standard form of time-based RSU agreement under
the Plan. The 106,000 unvested RSUs will vest quarterly, on February 20, May 20,
August 20 and November 20, with the first 20% of such RSUs vesting on the
quarterly vest date which lands within the calendar quarter that contains the
one year anniversary of your start date and 1/20 vesting on each quarterly
vesting date thereafter, subject to your continued employment with the Company
through the applicable vesting dates. Upon vesting, RSUs are paid in shares of
Company common stock on a one-for-one basis, subject to applicable withholding
taxes.

You will also be eligible for change in control severance benefits under the
terms of a Change of Control and Severance Agreement substantially in the form
attached to this offer letter as Exhibit A, subject to approval of the Board of
Directors of the Company.

As a full time, regular employee of SiTime, you will be eligible to participate
in our benefits programs. Benefits become effective on the first day of the
month following date of hire. These programs will be outlined for you when you
begin your employment.

SiTime helps employees reach their financial retirement goals by offering a 401
(k) Plan with an employer match that vest immediately. Eligibility, enrollment
timeframe, and other plan information will be provided during orientation.

 

5451 Patrick Henry Drive, Santa Clara, California 95054 • 408.328.4400 •
sitime.com



--------------------------------------------------------------------------------

LOGO [g920552r1.jpg]

 

Your continued employment is also contingent upon reading and signing the
Proprietary Information and Invention Assignment Agreement. Please review and
sign this document within your first week of employment with SiTime.

SiTime is an at-will employer and this offer of employment does not constitute a
contract of employment. If employed by SiTime, your employment is for no
definite or determinable period and may be terminated at any time, with or
without prior notice, at the option of either you or the company, and not for a
specified duration.

This offer of full-time employment replaces and supersedes all other service
agreements and compensation arrangements between you and the Company, including
your engagement letter-agreement with the Company, dated March 12, 2020 (the
“Consulting Agreement”) and your Notice of Restricted Stock Unit Award and
Restricted Stock Unit Agreement, dated March 12, 2020 (the “Prior Award”).
Accordingly, you agree and acknowledge that your Consulting Agreement and Prior
Award will be terminated effective upon your commencement of employment and that
your 3,000 remaining and unvested Company restricted stock units will be
forfeited without the benefit of any consideration notwithstanding your
continued service with the Company.

This offer is contingent upon successfully passing a background check clearance,
reference check, and satisfactory proof of your right to work in the United
States. You agree to assist as needed and to complete any documentation at the
Company’s request to meet these conditions. Pursuant to the Immigration Reform
and Control Act of 1986, the Company is required to verify within the first
three days of employment an individual’s employment eligibility in the United
States. Documentation acceptable by the Immigration and Naturalization Service
is listed on the attached I-9 Employment Eligibility Verification Form. To
insure compliance with the Act, please bring original copies of your
documentation on your first day of employment. All job offers are contingent
upon successful completion of the I-9 verification process.

This offer will expire on June 5, 2020 if not accepted, signed and returned to
SiTime Corporation by this date.

We are excited to offer you the challenge of contributing to SiTime’s growth. It
is our sincere wish and intention that you find your experience here exciting
and rewarding.

Sincerely,

/s/ Rajesh Vashist

CEO

 

5451 Patrick Henry Drive, Santa Clara, California 95054 • 408.328.4400 •
sitime.com



--------------------------------------------------------------------------------

LOGO [g920552r1.jpg]

 

I have read and accept the above offer of employment:

 

Accepted by:  

/s/ Vincent Pangrazio

    6/5/2020   Vincent Pangrazio     Date Start Date:   June 8, 2020    
Enclosures:  

SiTime Confidential Information and Invention Assignment Agreement

I-9 Employment Eligibility Verification Form

 

 

5451 Patrick Henry Drive, Santa Clara, California 95054 • 408.328.4400 •
sitime.com